DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/CN2017/088534 filed 06/15/2017, which claims benefit of the Chinese Application No. CN201610288834.6, filed 05/04/2016, has been received and acknowledged. 

Allowable Subject Matter
Claims 9-10, and 14 are allowed.
The following is an examiner’s statement of reasons for allowance. The instant claims are drawn to a method for preparing silver powder. The method includes the steps of preparing an oxidant solution, the oxidant solution including silver nitrate or silver sulfate, having a silver concentration of 0.1-10 mol/L, and being kept at 10°C to 50°C. The method includes the step of preparing a reductant solution, the reductant solution including a reductant selected from the group consisting of a hydroxylamine compound, vitamin C, a 37% to 40% formaldehyde solution, a hydrazine hydrate, having a reductant concentration of 0.1-10 mol/L, and being kept at 10°C to 50°C, a volume of the reductant solution being 0.5-5 times a volume of the oxidant solution. The method includes the step (5) of preparing a dispersant solution, the dispersant solution including a dispersant selected from the group consisting of polyvinylpyrrolidone (PVP), poly(ethylene 

The closest prior art includes the following:

Ueyama (U.S. 2013/0270488)
Ueyama teaches a method for preparing silver powder (abstract). Ueyama teaches preparation of an oxidant solution, the oxidant solution including silver nitrate and having a silver concentration of 0.01 mol/L to 3.0 mol/L, and being kept at 40°C to 80°C (paragraph [0063], [0069]). Ueyama teaches the preparation of a reductant solution, the reductant solution including hydrazine hydrate (paragraphs [0064]-[0065]). Ueyama teaches the reductant solution being kept at a constant temperature of between 40°C and 80°C (paragraph [0069]), the volume of the reductant solution being between 0.5 to 9.0 times that of the oxidant solution (paragraph [0066]). Ueyama teaches the preparation of a dispersant solution (paragraphs [0086]-[0090]). Ueyama teaches a low-molecular-weight grade of polyethylene glycol (paragraph [0088]) (considered to flocculation sedimentation tank”), the mixture being rapidly stirred for 60 minutes and allowed to stand for precipitation so that the silver powder in various ranges of particle sizes are obtained by separation (paragraphs [0123]-[0125]).
However, Ueyama is silent to the concentration of the reducing agent in the reductant solution being 0.1-10 mol/L. Ueyama is silent to one or more dispersants being kept at a constant temperature of 10°C to 50°C. Ueyama is silent to the weight of the flocculant being 0.01% to 10% of the silver in the oxidant solution. Ueyama is silent to before the reaction, the prepared dispersant solution being added to a reaction vessel, generating controllable micro-nano bubbles in the dispersant solution by using a micro-nano bubble generator. Ueyama is silent to adding the oxidant solution and the reductant solution simultaneously to the dispersant solution at a flow rate of 0.1-100 L/min. Ueyama is silent to discharging, and the flocculant being added after completion of a mixture in the reaction vessel being discharged into a flocculation sedimentation tank. Ueyama is silent to an average particle size of 0.1-10 µm. Lastly, Ueyama does not teach wherein the oxidant solution and the reductant solution being simultaneously sprayed through micropores into the dispersant solution at a flow rate of 50 L/min. 

Maekawa (U.S. 2014/0308158)
Maekawa teaches a solid metal alloy (abstract). Maekawa teaches a process in which silver nitrate (paragraph [0398]) is reduced using hydrazine hydrate (paragraph [0188]). Maekawa teaches it is preferable to maintain the reducing agent concentration within a range of between 0.05 mol/L to 4.0 mol/L (paragraph [0377]).  
However, Maekawa is silent to an oxidant solution and a reductant solution being simultaneously sprayed through micropores into a dispersant solution at a flow rate of 50 L/min.

Jablonski (U.S. 2011/0236709)
Jablonski teaches a low temperature sinterable metal nanoparticle composition (abstract). Jablonski teaches a dispersant being added to ammonia water to obtain a dispersant solution (paragraph [0056]). To elaborate on this feature within Jablonski, a dispersant is defined as a substance that is added to a suspension in improve the separation between particles - Jablonski teaches a dispersant solution comprising ammonia water and a fatty acid (paragraph [0056]). Jablonski further defines fatty acid as “ a protective agent having an effect of preventing sintering of particles to maintain an appropriate distance therebetween” (paragraph [0034]). Thus, the fatty acids of Jablonski are considered to be dispersants. Continuing, Jablonski teaches the dispersant solution being kept at a constant temperature of between room temperature and 70°C (paragraph [0062]) (paragraphs [0063]-[0065]). 
However, Jablonski is silent to an oxidant solution and a reductant solution being simultaneously sprayed through micropores into a dispersant solution at a flow rate of 50 L/min.

Martinez Martinez (U.S. 2010/0143183)
Martinez Martinez (hereinafter referred to as “Martinez”) teaches a process for the manufacture of nanometric, monodisperse, stable metallic silver (abstract). Martinez teaches adding a flocculant to a flocculant preparation tank (paragraph [0058]). 
However, Martinez does not explicitly teach the mass of the flocculant having a mass between 0.01% to 10% of the metal powder produced by each batch of reaction. Martinez does not teach a constant flow rate of 0.1 to 100 L/min. Furthermore, Martinez is silent to an oxidant solution and a reductant solution being simultaneously sprayed through micropores into a dispersant solution at a flow rate of 50 L/min.

Frianeza-Kullburg (U.S. 2014/0272580)
Frianeza-Kullburg teaches a method for the industrial production of fine and ultrafine powders (abstract). Frianeza-Kullburg teaches adding a solution in a reaction vessel and turning on a micro-bubble generator and generating controllable micro-nano bubbles (paragraphs [0130], [0133]). 
However, Martinez is silent to an oxidant solution and a reductant solution being simultaneously sprayed through micropores into a dispersant solution at a flow rate of 50 L/min.

Becker-Willinger (U.S. 2016/0185973)
Becker-Willinger discloses a rate of 60 L/min within paragraph [0150]. However, this teaching is considered to be non-applicable to the current process as it is not close enough to the currently claimed process that one of ordinary skill would have found it obvious to combine with the applied art on record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735